Title: Thomas Jefferson’s Notes on Popular Election of Juries, [ca. 2 April 1816]
From: Jefferson, Thomas
To: 


          
             ca. 2 Apr. 1816
          
          to the preceding Extracts I will add an observation. our republic is founded on the principle that the people are the source of all powers, & the safest depository of such as they are competent to exercise. their competency is principally restrained to the election of those who are to exercise powers over them. hence, in the Executive department, they chuse the Chief magistrate, indirectly. in the Legislature they chuse both branches directly. in the Judiciary, they are not competent to the appointment of judges of law, but they are of the judges of fact, that is, of Jurors. that every ward ward then should elect from among themselves, either for the year or pro hâc vice, a juror to serve in whatever court he may be allotted to, would be in exact analogy with this first principle of our government, and would perfect it’s application, by carrying into the Judiciary department the same fundamental safeguard against systematic abuses of power or principle, as now exists in the Executive & Legislative authorities. in that branch too it is the more important as the Judges are found, practicably, irremovable. our Jurors, under both governments, are at present named by an officer holding at the will of the Executive, which certainly does not secure to the citizen as independant a jury as the choice of the people would.
        